Dissenting Opinion
DeBruler, J.
— As a general rule as one of the conditions
of the admission of prior recorded testimony, the proponent thereof must show that a diligent good faith effort was made to produce the live witness for trial. In criminal cases this *495rule is stricter than in civil cases. Levi v. State, (1914) 182 Ind. 188, 104 N.E. 765; Raines v. State, (1971) 256 Ind. 404, 269 N.E.2d 378; Burnett v. State, (1974) Ind. App., 322 N.E.2d 125; Zimmerman v. State, (1920) 190 Ind. 537, 130 N.E. 235; Iowa Life Insurance Co. v. Haughton, Administrator, (1910) 46 Ind. App. 467, 87 N.E. 702.
Two months prior to trial, the police handling this case learned that Cleaver had departed her residence in North Manchester, Indiana for parts unknown. The North Manchester Department continued to affirm her absence from that area. Two days prior to trial, the police made a couple of telephone calls to family and friends of Cleaver in the Elwood, Indiana area. The law cannot possibly countenance this work on the part of a professional police force as a manifestation of a diligent good faith effort to locate a prosecution witness and bring her to the trial. It was, therefore, error to admit her prior recorded testimony.
Prentice, J., concurs.
Note. — Reported at 381 N.E.2d 487.